Case 7:18-cv-00282-KI\/|K Document43 Fi|e

UNITED STATES DISTRIC
SOUTHERN DISTRICT OF N

MARC FISHMAN, INDIVIDUALLY, and on b
situated

Plaintiff,
CAS]

V.

Office of Court Administration Nevv York State

Schauer in her administrative and official capaci
Executive 9‘*`h District NY Courts in her administ
Dan Weisz, Professional Director ln his adminis
Nevv Yorl< Courts, Michelle D’amhrosio in her a
capacity, l\/lagistrate Carol Jordan in Her admini
Capacity, Judge Gordon Oliver in her Administr
and Judge Kathy Davidson, Chief Administrativ
former Chief Judge of the Westchester Family C
and official capacity and the Nevv Yorl< State Ur
Judge Hal Greenvvald, in his administrative and

Scheinkman in his administrative and official ca
Administrative Judge of the 9“‘ Circuit courts

Defendants

d 11/08/18 Page 1 of 56

T C()URT
EW YORK

   

ehalf of all others similarly

,,.-

.1\`.»
a .
,,,....

an

3 NO. 7- l 8-cv-O()282-Kl\/IK

Courts, Judge l\/lichelle l.
ty, Nancy J. Barry, District
rative and official capacity,
trative and official capacity
dministrative and official
strative and official capacity
ative and Official Capacity
e Judge 9th circuit and

ourt in her administrative
iified Court System, and
official capacity Judge Alan
pacity as Chief

 

  
  

§éwa
2222 02 2222 l

wade
W%';‘

 

 

 

Case 7:18-cv-00282-KI\/|K Document43 Fi|e

Plaintiff, MARC FlSHMAN, Plaintiffpr

similarly situated, brings this Complaint ag

d 11/08/18 Page 2 of 56

9 se herein, and those others

ainst the Office of Court

Administration Nevv York Courts,
Judge l\/lichelle I. Schauer, Nancy J. Barry, Dan Weisz, Michelle
D’ambrosio, Magistrate Carol Jordan, Judge Gordon

Oliver, Judge Kathy Davidson, the NeW York

Judge Hal Greenwald and Judge Alan Scl

following:

INTRODUCTION AND Pz

l.

under the ADA and ADAAA vvith lnvisible l

Obstructive Sleep Apnea, Traumatic Brian

Syndrome, Occipital Neuralgia, Tinnitus, P<
Concussion Syndrome, Cubital Tunnel Syndror

Surgery and Tl\/IJ caused by two car accic

prescription drug interactions Other disabled

Plaintiff, Marc Fishman in this mat

State Unified Court System,

ieinkman and alleges the

\RTIES

ter is “Qualified Disabled “
)isabilities including Severe
lnjury, Post Concussion
zripheral Neuropathy, Post
ne, Disabilities from Hernia
ients in 2013 and related

parties and participants in

court With qualified ADA disabilities are also discriminated for their

disabilities l am a Qualified ADA Disabled fe
proceeding in NeW York State Family Cour

Defendants including Chief Judge Kathy

lther in State Family Court
t that are administered by

Davidson Who is head

 

Case 7:18-cv-00282-KI\/|K Document43 Fi|e

administrative judge of the ch district and fo

judge of the family courts, Judge l\/Iichelle I.

family court judge and Court Attorney Miche

court administrator, l\/Iagistrate Carol Jordan a
family court, District EXecutive Nancy Barry,

executive in the 9th circuit district courts, Dan

d 11/08/18 Page 3 of 56

rmerly chief administrative
Schauer Who is an acting
lle D’Ambrosio a Yonkers
magistrate in New Rochelle
head district administrative

Weisz Director Professional

Court Services NeW York Courts, Judge Gordon Oliver Who is an acting
Family court judge, ()ffice of NY Courts Administration(OCA, ) Which is

the administrative arm of Nevv York Courts, The NeW York Unified Court

System Which is NeW York States Courts, Judge Hal GreenWald an acting

Family Court Judge and Judge Scheinkman
appellate division and formerly chief admini
administrative accommodations in all his 9th
courts operation and ADA accessibility matters
including the Office of Court Administration,
Kathy Davidson, Former Chief Administrativ
District EXecutive Nancy Barry and its AD.A
Court Professional Dan Weisz. The Office of §
All Defend

herein after called the “OCA.”

defendants have discriminated against me anc

Who is acting head of the
strative judge in charge of
district courts The Family
are overseen by Defendants
Chief Administrative Judge
e Judge Alan Scheinl<man,
t Administrator Director of
State Court Administration is
ants are public entities All

l other similarly situated in

 

Case 7:18-cv-00282-KI\/|K Document43 Fi|e

Violation of Title Two of the ADA and

rehabilitation Act by failing to reasonable ac

ADA Disabilities” in court and court proceeding

have discriminated against me and other simi
against others and me With deliberate inten
“Qualified ADA Disabilities “ All Defendants
With instances of intentional disability discrin
reasonable accommodations including but not
taker, denial of large print court orders, denial 4
held in court, denial of use of the “CART” real
denial of use of notes in court, denial of morn
denial of adjourning court appearances for mj
based visitation post surgery and other disal:
disabilities and others With similar disabilities <
that l or other disabled individuals do not carry
the Nevv York State Court Willfully discriminate
Who are immobile/Wheelchair bound and re
accommodations from the court. All defendant
than 4 years of disability discrimination for me

to suffer from anxiety, and PTSD. All the defe

S

d 11/08/18 Page 4 of 56

Section 504 of the l973
commodate my “Qualified
;s/programs All defendants
larly situated by retaliating
t and indifference for my
discriminated multiple times
iination including denial of
limited to denial of a note
Jf access to medical records
time transcription services,
ing only court appearances,
1 disability, denial of home
ility requests Because my
ire “invisible disabilities” in
a cane or have a Wheelchair,
s compared to other disabled
ceive immediate disability
have caused through more
and others similarly situated

ndants’ have caused me and

 

Case 7:18-cv-00282-KI\/|K Document 43 Filed 11/08/18 Page 5 of 56

others similarly situated to incur extensive medical, and therapy review for

their repeated discriminatory behavior, disparate treatment, failure to
accommodate disabilities and retaliation against others and me. All
defendants acted With deliberate indifference All Defendants discriminated
against me and others similarly situated by exploiting my physical
disabilities and others and falsely mislabeling my disabilities as personality

disorders and other parties in court as falsely having personality disorders

Defendants acted on assumptions and stereotyp

others similarly situated and failed to individual

supports vvould be appropriate considering thc

regarded me, and others as having a personality
medical documentation of physical disability.
actions including disability discrimination,
disabilities and retaliation, all defendants hav
four children and other parents and similarly s
children. All Defendants have interfered With m
defendants have acted against other disabled t
their civil rights All defendants’ fail to have

denial of ADA accommodations in violation o

fail to undertake and participate in the interacti

fthe ADA.

es about my disabilities and
ly analyze What services and
se disabilities Defendants
disorder instead of accepting
As a result of defendants’
failure to accommodate
e limited my time With my
;ituated With access to their
y civil rights as a father. All
arents With interfering With

a grievance procedure for

All defendants’

ve procedure required under

 

Case 7:18-cv-00282-KI\/|K Document43 Fi|e

ADA for granting accommodations for the Qua
actions, inactions and omissions here violate Titl
Disabilities Act of 1990, as amended(“ADA”),
and its implementing regulation, 28 C.F.R. Part

Rehabilitation Act, 29 U.S.C $ 794.

2. The United States has an interest he
3. This matter raises an issue of generz
4. Plaintiff(s) does not appeal a state c

JURISDICTI()N AN]I
5. This court has jurisdiction of tl

31331 and Sl343 and 42 U.S.C. $$ 12133 and
declaratory and other relief pursuant to 28 U.S
court may grant attomey’s fee pursuant to 42 U.§
6. The acts and omissions of defenda
occurred in southern NeW York. Plaintiff(s
aggrieved in Southem NeW York during the eve
including present unmitigated harm occurring i
proper in this judicial district pursuant to 28 U.S

7.

Enforcement by the United States i

pursuant to 42 U.S.C. $$ 12133 and 12188.

d 11/08/18 Page 6 of 56

lified disabled. Defendants’
e Tvvo of the American With
42 U.S.C. 88 12131~12134,

35; and Section 504 of the

rein.

il public importance

ourt decision.

>VENUE

iis action under 28 U.S.C.
l2l88. The court may grant
.C $$ 2201 and 2202. The
S.C S 12205.

nts giving rise to this action
) have been situated and
nts giving rise to this action,
n the district, making venue
C. $ 1391.

Attorney General is invoked

 

Case 7:18-cv-00282-KI\/|K Document 43 Filed 11/08/18 Page 7 of 56

FACTS

8. l\/larc Fishman is a qualified individual With a disability Within

the meaning of42 U.S.C. 88 12102 and l2l$l(2
9. Others With disabilities in court are

of42 U.s.C ss 12102 and 12131(2).

).

disabled under the meaning

lO. Defendants have failed to Reasonably Accommodate my

“Qualified ADA Disabilities” of Severe Obstruc

tive Sleep Apnea, Traumatic

Brian Injury, Occipital Neuralgia, and TMJ, Post Concussion Syndrome,

Peripheral Neuropathy, Tinnitus, Disabilities

Cubital Tunnel Syndrome.

from Hernia Surgery, and

ll. Under ADA proof of disability is minimal, yet NeW York State

Courts’ and Defendants requirements of excessi
ADA and Amended ADA.

l2. (The ADAAA) Amended ADA a

ve proof of disability violate

:t Was a clear mandate that

the definition of being disabled Will be interpreted “broadly.”

13. With Severe Obstructive Sleep apn ea alone and its side effects,

am Qualified Disabled under the terms of the ADA.

l4. Defendants’ regarded me as having

qualified ada disabilities

 

Case 7:18-cv-00282-KI\/|K Document43 Fi|e

. 15. Add the additional disabilities l hav

l “am clearly disabled under the definition of the

Judge Karas at his June 2018 hearing in Federal l

16. All of my disabilities affect major b
17 .
practicing, functional and clear ADA Grievance

ADA and Rehabilitation act.

18.

resolution grievance procedure for ADA vic

comply With ADA When they have 50 or more er

19.

have more than 50 employees and must have 2

procedure.

20. The “OCA” and NeW York Unifie
a grievance procedure other than filing an appea
a Judge member/officer/administrator of O(
Accommodations. This violates F ederal Rule

principle of 28 CFR 35.107 is that a public ent

persons shall adopt and publish grievance proc<

All government entities are reqi

The “GCA” and NeW York State l

d 11/08/18 Page 8 of 56

e and the three implants and
ADA” as stated by Federal
District Court.

odily functions

All the defendants including The “OCA” fail to have a

procedure in violation of the

tired to have a “prompt”
>lations and complaints to
nployees.

Jnified Court system clearly

1 compliant ADA grievance

d Court System do not have
l With the higher court When
:A rules/determines ADA
28 CFR 35.107. A Key
ity that employs 50 or more

:dures providing for prompt

 

Case 7:18-cv-00282-KI\/|K Document 43 Filed 11/08/18 Page 9 of 56

and equitable resolution of complaints alleging any action that would be
prohibited by this part.”

21. The problem with all the defendants including “OCA’s” appeal
as a grievance procedure is that it violates the principles of ADA.

22. The New York State Unified Court System and “OCA” appeal
allows the adversarial party to participate in the denial of ada complaint
procedure.

23. A principal of the ADA is that accommodations are to be
provided administratively Nowhere in the ADA does it state that the
adversarial party can participate in a reque st, approval or denial of
accommodations by a government entity in title two of the ADA.

24. ln the decision in case 2017-07775, The GCA clearly sided
with my x-wife/children’s attorney who have zero desire to see my
disabilities accommodated and violated ADA privacy rules by sharing
confidential medical information with opposing counsel.

25. In Addition the “so called” grievance procedure of an appeal to
the busiest appellate court in the nation (the NYS Appellate Division Second
Department) is not “prompt” or “timely.” This “so called” “OCA”

Grievance appeal violates F ederal Law and my civil rights as well as that of

 

Case 7:18-cv-00282-KI\/|K Document 43 Filed 11/08/18 Page 10 of 56

my disabled sons and others similarly situated
prompt or timely grievance process
26. The New York State Appellate f
takes years to decide cases
27. OCA and defendants’ knows the apj
and does not comply with ADA.

28. New York State Unified Court Sys

by not providing a quick,

>ivision Second department

pellate division is backed up

tem, OCA and Defendants

are aware that their grievance procedures violate federal law but have failed

to rectify them to comply with the prompt and

ADA.

timely requirements of the

29. A timely grievance procedure is 30 days or less as outlined in

the ADA. gov website rules.

30. The defendants including the New York State Unified Court

System and “OCA” violate the timeliness as the

State appellate division was

aware of my grievances in February 2017, yet did not render a decision on

the discrimination and denial of accommodatio

year a half after grievance originally filed.

ns until June 2018---over a

31. In no other state does a court ADA grievance procedure under

28 CFR 35.107 permit or allow the adversarial party in court or to a case to

participate in the ada accommodations procedure for administrative

10

 

Case 7:18-cv-00282-KI\/|K Document 43 Filed 11/08/18 Page 11 of 56

accommodations Yet by Lisa Williams of “OC`A” stating in F ederal court

in front of Judge Karas that the grievance procedure available to Mr.

Fishman is an “appeal” to the NYS appellate division Second department

32. OCA and defendants’ condone violations of the ADA by

having a grievance that does not comply with 28 CFR 35.107. In addition

the appeals process is not private as any appeal with the NYS second

department includes all communications including confidential medical

information

33. This inclusion of confidential medical information to the other

side in a court action for ADA accommodations

in court violates HIPPA and

title two privacy provisions of ADA, the rehabilitation Act and my civil

rights And rights of others similarly situated

34. The disclosure of confidential

medical information also

violates the Rehabilitation Act as The New York State Unified court system

and ()ffice of Court administration accept Federal funds and have 50 or

more employees

35. By accepting federal funds, The Ne
System and Office of Court administration n
discrimination policies of the Federal gov¢

Rehabilitation Act.

ll

w York State Unified Court
iust comply with the anti-

:rnment according to the

 

Case 7:18-cv-00282-KI\/|K Document 43 Filed 11/08/18 Page 12 of 56

36. New York State Unified Court System, Judge Michelle I.

Schauer, Judge Gordon Oliver , Magistrate Carol Jordan, Nancy J. Barry,

District Executive, Dan Weisz Director of Court Professional Services,

Michelle D’ambrosio, Court Administrator, Judge Kathy Davidson, Judge

Hal Greenwald, Judge Scheinkman and New York State “OCA” have

discriminated against me by failing to allow me to utilize the CART system

in state court that can printout same day real time transcripts

37. lnstead OCA and defendants have denied others and me

similarly situated use of the CART system (that is in place in each

courtroom per 2015 NYS Law signed by governor Cuomo) in violation of
the mandate for “meaningful communication” required under 28 CFR
35.160.

38. OCA and defendants’ are aware that its digital recording system

in courtrooms such as New Rochelle’s and the old Yonkers Family
courthouses are defective and does not meet federal standards of

communication

39. Yet OCA and defendants state
(utilizing defective digital recordings that ha

words) will give me meaningful access to comr

the Ada for my cognitive disabilities and others

12

s that ordering transcripts
lve thousands of inaudible
nunication as required under

with disabilities

 

Case 7:18-cv-00282-KI\/|K Document 43 Filed 11/08/18 Page 13 of 56

40. In fact OCA and defendants’ are a

in family court form court approved transcribers

hundreds of words said in the courtroom during t

41.

family Court

communication to the cognitively and hearing

others similarly situated

42.
staff repeatedly allowed my x-wife to have mul
courtroom, defendants’ denied me note
discrimination in the same courtrooms

43.
wife was discriminatory and denied me “
required under the ADA.

44. Defendants including Judge Schau<
Davidson and Judge Gordon-Oliver intentionall§
an unfair advantage in the cases

45.

The denial of note takers in the col

and others similarly situated denial of aides

13

Defendants’ are aware that the l

or a Cart reporter render

While defendant Judge Schauer and

t

Such denial of note takers for me

I'I]

ware that official transcripts
routinely and regularly omit
he proceedings

ack of a court reporter in
ineffective,

s meaningful

impaired like myself and

l\/lagistrate Jordan and their
tiple note takers in the State
akers as clear disability
, while allowing for my x-

eaningful communication,”

:r, Magistrate Jordan, Judge

1 wanted my ex-wife to have

irtroom for years caused me

needed to assist with my

 

Case 7:18-cv-00282-KI\/|K Document43 Fi|ec

cognitive impairment and other disabilities lik

where my writing ability is limited.
46.
immediate access to what was said in court, whil

47. Such disadvantages to me and oth

me and others not to have the aided notes to re

forget the judge’s instructions spoken on the recc

48. As it took months to obtain most

Schauer, Magistrate Jordan, Judge Oliver, anc

their staff delayed from being produced intentior
clerk and staff not to send digital recordings or
my transcriber, Defendants’ again discrimina
intentionally

49. The Defendants including the New
and the OCA further discriminated against me

auxiliary aide of transcriber costs, when defend

free transcripts through CART and other progi

With multiple court paid for no

l 11/08/18 Page 14 Of 56

e Cubital tunnel syndrome

te takers my ex-wife had
e l did not.

ers similarly situated caused
member what was said and
)rd.

court transcripts, that Judge
l l\/lichelle D’ambrosio and
lally by instructing the court
delay sending recordings to

ted against me and others

York Unified Court System
by making me pay for the
ants produces and or orders

‘ams for other non-disabled

litigants in the l8-b court program l am represented in.

50. Defendants’ including the OCA

recording systems in Westchester Family Cou

l4

knew that the court audio

rts including New Rochelle

 

Case 7:18-cv-00282-KI\/|K Document43 Fi|e

and Yonkers Family courts specifically were de

report by OCA about its court facilities
51.
produced with inaudible technology in noisy

family produced hundreds of inaudible wo

repeatedly stated that the transcript was th

disabilities

52.

medical proof of hearing problems submitted to

reports from ENT doctors, neurologists, psycho

Yet despite this report and kno

These statements were made b§

d 11/08/18 Page 15 of 56

emed “inaudible” in a 2010

wledge that the transcripts
courts like New Rochelle
'ds/sounds, the defendants

l

e accommodation for my

/ OCA despite significant
the courts including expert

logists, Tl\/IJ specialists and

cognitive rehab doctors for me and others similarly situated.

53.

not picked up by the court digital recordings anr

times had more than 20% inaudible words
54.

transcripts useless in Family Court proceedings

than “CART” CART picks up all the spoken wc

55. Defendants’ knew that inaudible

“meaningful access” to the courtroom for

disabilities including memory problems like mj

15

Despite defendants having knowled

Inaudible Words of such great qt

ge that so many words were

l that transcripts produced at

iantity render official court
from audio technology other
»rds with a cart transcriber.

transcripts in effect denied
an person with invisible

/self. The refusal to pay for

 

Case 7:18-cv-00282-KI\/|K Document43 Fi|ec

my transcripts or provide free transcripts from

willful by Defendants’ including Judge Sc

Michelle D’ambrosio, Judge Davidson, Judge
Jordan OCA and the New York Unified Court
against me for being disabled.

56.

against regulation 42 U.S.C. code 12201-12203 ¢

Act for being disabled by denying me the reasor
in this complaint

57. Defendants’ including Judge M
retaliated against me and others similarly situat
disabilities” by confining and incarcerating me
for the major holiday of Passover 2016, l\/lemor
day July 2016 and my twins birthday in July 201

58. Defendant Judge Schauer disregai
disabilities and jailed me in alleged violation
Protection. (TOP.) The T()P order provided g
holidays and birthdays. Defendant Judge Sch

Memorial Day and July 4 are not major hol

16

Defendants are continuing to reta

l 11/08/18 Page 16 Of 56

CART was intentional and
hauer, Magistrate Jordan,
Gordon Oliver, l\/Iagistrate

System and discriminatory

liate against others and me
ind ADA and Rehabilitation
table accommodations listed
ichelle l. Schauer further
ed for my “Qualified ADA
for sending gifts to my kids
ial Day 2016, lndependence
6.

'ded my cognitive memory
of a Temporary Order of
ifts could be sent on major

auer stated that “Passover,

idays” and that l allegedly

 

Case 7:18-cv-00282-KI\/|K Document43 Fi|ec

violated a TOP order. All three are major hol
Government and Officia1 Jewish Calendar.
59. All three of these holidays are con
by other judges in family court without disabled
60.
l did not violate state protection orders

61. But defendants deliberately jailed

at the hearing that there Were no major holide

2016.

62. Defendants including Judge Schau

expected me to remember words stated at a he
stenographer use of Cart system or tape/video 1

handwritten New York State forms and New Y¢

63.

impairment of others similarly situated, l did

exact words spoken at the court conference a

written court order that allowed for gifts to be se
64.

2016, knew l would have problems rememb

17

Defendants knew these were major

With my slight memory impa

But Judge Schauer after denying m

l 11/08/18 Page 17 Of 56

days per the Federal, State
sidered legal major holidays
litigants participating

‘ holidays and that others or

me, by stating they told me

lys between April and July

er and Michelle D’ambrosio
:aring without a note taker,
‘ecording in small print and
Jrk State form orders

irment and the disability
not remember the Judge’s
nd just tried to follow the
nt on l\/laj or holidays

y note takers court access in

ering all court instructions

 

Case 7:18-cv-00282-KI\/|K Document43 Fi|ec

spoken on the record without real time trans

reasonable accommodation
65. With knowing and acknowledging

the defendants’ including OCA, The State o

system and its Judges was deliberately indiffe

disabilities of others and extremely biased and re

66. Another non-disabled parent wou

this alleged offense

67. Judge Schauer stated I was guilty ‘

but discriminated against me because there is r

for sending gifts and necessities to ones children

68.

by denying rebuttal medical witnesses to t

including post concussion syndrome prevented
the non-disabled do.

69. As my ex-wife was permitted mu
denied one note taker, the defendants includir

D’ambrosio, Judge Davidson and Judge Scheinl

communications required under 28 CFR 35.160.

18

Judge Schauer and defendants furtl

l 11/08/18 Page 18 Of 56

cripts or a note taker ada

the disability, the jailing by
fNew York Unified Court
rent to my disabilities and
taliatory.

ld not have been jailed for

beyond a reasonably doubt”

io crime in New York State

rer discriminated against me
estify that my disabilities

me from remembering like

ltiple note takers, and l was
ig Judge Schauer, Michelle

;man denied me meaningful

 

Case 7:18-cv-00282-KI\/|K Document43 Fi|ec

70.

am disabled with these particular “invisible

defendants including Judge l\/Iichelle I. Schauer

mocking her or not following complicated court

71.

Judge for transcripts but Judge Schauer requi

Yonkers to get court permission to send out the

my case

l was jailed and others similarly si

This willful, disparate and inter

l 11/08/18 Page 19 Of 56

tuated were jailed because l
disabilities” that disturbed
" who felt l was intentional

instructions

Other non-disabled litigants do not need a court order from a

red Lee, the court clerk in
recordings for transcripts in

ntional discrimination was

deliberate to my unique disabilities and disabilities of others

72. The court intentionally wanted to

others similarly situated, because others and l w<

to understand court communications and to

regulate judges as well as supervisors and admin

73.

and try to follow all the complicated confusi

Defendants including Judge Schauer willfull

transcript producing process as retaliation for mj

74. Defendants including the Office

Administrative Judge Scheinkman,

Administrative Executive Nancy Barry and

19

The sooner l could get a transcript

Admin,

delay transcripts for me and
)uld use the transcripts to try
complain to agencies that
istrators for the court.

, the sooner l could study it
ng orders and instructions
y delayed the State Court
1 qualified ADA disabilities
of Court Administration,
_strative Judge Davidson,

chief professional ADA

 

Case 7:18-cv-OO282-K|\/|K Document 43 Filed 11/08/18 Page 20 of 56

administrator Dan Weisz were repeatedly made aware of Judge Schauer’s,

l\/lagistrate Jordan’s and Attorney Administrator Michelle Dambrosio’s

disability discrimination in court and court programs and requested to act

administratively to grant the ADA accommodations for me and others

similarly situated.

75. Defendants including Judge Davidson Chief Administrative

Judge, Nancy Barry, District Executive and Administrator Dan Weisz failed

to act administratively to insure their court proceedings and court programs

were free of disability discrimination to accommodate my reasonable

invisible disabilities and the invisible disabilities of others

76. Judge Schauer and Court Ardministrator D’ambrosio

1

deliberately interfered with the normal granting of ADA accommodations by

the court ADA liaison William Curry who told me “he would not have
denied any reasonable accommodation of a tape recorder, note taker or large
print court order in the courtroom.”

red me he “is instructed to

77. l\/lr. William Curry further inforrr

grant all administrative accommodations to the Qualified ADA Disabled to

avoid discrimination.”

78.

William Curry told me these acc

administrative accommodations and do not int

20

ommodations requests were

erfere with the operation of

 

Case 7:18-cv-OO282-K|\/|K Document 43 Filed 11/08/18 Page 21 of 56

the Family court. There was no plausible, rational reason defendants could

not grant a note taker, CART use or tape recorder as these administrative
accommodations do not interfere with the courts process or judges wide
discretion A note taker would sit quietly and take notes ln addition there
was no legitimate reason to deny large print court orders or CART. These
auxiliary aids only help foster meaningful communication for disabled court
users The court uses Word processors that can print in large 12-point large
print instead of the microscopic order of protection small print font size that
l get occipital neuralgia headaches from after reading The court could have
easily scheduled morning only conferences like the judge said she would.
The court determines its own schedule But Defendants including the OCA,
Judge Schauer, Michelle D’ambrosio, Judge Greenwa1d and Judge Gordon-
Oliver purposely and willfully scheduled afternoon court sessions or heard
my cases in the afternoon hours

79.

Defendants including Judge Schauer and l\/lichelle D’ambrosio

intentionally sought to punish and retaliate against me to stop me from

taking an early evening flight in the late afternoon, by making it impossible

to get to the flight on time This denial of an a
apnea was deliberate and willful. The Judge and

overly tired in court when l had to testify

21

da accommodation for sleep
defendants wanted me to be

and wanted me to suffer

 

Case 7:18-cv-OO282-K|\/|K Document43 Fi|ec

debilitating headaches by purposely scheduling
as compared to other courts that allow morning
sleep apnea “Qualified ADA Disabilities.”.

80.

Oliver and co-defendants deliberately wanted
because the OCA including Judge Schauer, l\»

Gordon Oliver and Judge GreenWald are so bi

that they wanted me to be suffering the most
while testifying/appearing

81. The Defendants’ knew my occipit
post concussion syndrome/tbi and sleep apne

symptoms get worse without rest. l norma

Without the nap and needing to testify/Appez

defendants were deliberately and intentionally
rights and needed reasonable ada accommodat
sessions Whereas Judge Schauer opined that if
endure and 8 hour all day hearing within court
the whole week without an afternoon nap, The
before my flight. But again the defendants war

for my qualified ADA disabilities Judge Scha

22

Judge Schauer, Michelle D’aml

l 11/08/18 Page 22 Of 56

me for afternoon testimony

only hearings for those with

)rosio and Judge Gordon
me to be uncomfortable
lichelle D’ambrosio, Judge
ased in my ex-wife’s favor

physical pain in their court

al neuralgia, TMJ, Tinnitus,
a, cubital tunnel syndrome
lly take an afternoon nap.
tr in court, the judges and
interfering with my ADA
ions of morning only court
`I could make a flight, l can
after morning court sessions
fact is, l would have napped
ited to intentionally retaliate

uer wanted to emphasize to

 

Case 7:18-cv-OO282-K|\/|K Document43 Fi|ec

me that she felt that l am not disabled, was faki
opinion do not need morning only court sessi

people are allowed to go on vacation too on a

that was scheduled for the upcoming the followi
deny morning only court the day before labc

deliberate and intentional punishment/retaliatic

Judge Schauer and l\/[ichelle D’ambrosio to m

difficult to for me to have meaningful access to t
to concentrate while managing multiple disabilit

late in the aftemoon, does not mean l can tolera

day and testifying These are two distinct acts
bodily functions Instead Judge Schauer and t
deliberately interfered with William Curry, A
responsibilities to purposely and intentional
accommodations that would have been grante<
Administrator William Curry.

82. Judge Kathy Davidson and Judge
act administratively and ignored her ADA adm

make sure their State Family courts are access

Disabled” litigants

23

l 11/08/18 Page 23 Of 56

ng my symptoms and in her
;)ns. The facts are disabled
pre-planed trip/vacation too
ng Labor Day weekend. To
r day weekend 2017, was
)n by defendants including
ake it extra hard and more
he state courts by being able
ies. All because l could fly
te sitting in court the whole
that require use of separate
Court Attorney D’ambrosio
DA liaisons duties and job

oppose reasonable ADA

1 administratively by Court

Alan Scheinkman refused to

inistrative responsibilities to

ible to the “Qualified ADA

 

Case 7:18-cv-OO282-K|\/|K Document43 Fi|ec

83. foicial Court Transcripts take

transcribers and take months as compared to nc

immediately available in hours or a couple of daj

recorder accommodation is immediately avai

l 11/08/18 Page 24 Of 56

too long to prepare by
)te takers whose reports are
/s. Similarly a video or tape

lable to accommodate my

disabilities On average it took over 3 to 4 months to get a Court transcript

produced with all the intentional court delays

84.

indifference had me and others similarly situate
transcripts as compared to a low cost note ta

recording accommodation which would not have

cost of official court transcripts
85.
are to be provided free or no cost to litigants
86. ADA Qualified Disabled applica

similarly situated cannot be charged more than tl

handicap accommodations under F ederal ADA L

87. Judge Schauer and Court Admir
D’ambrosio purposely and intentionally chose t

accommodation as retaliation for my disabi

conditions

24

The New York State Family court

Under the ADA rules and regulat

, purposely, with deliberate
3d expend over 825,000 for
ker or low cost tape/video

: cost even 20 percent of the

ion, ADA accommodations

nts like myself and others
re non-disabled for access to
aw.

ristrative attorney Michelle
he highest cost of disability

lity request and disability

 

Case 7:18-cv-OO282-K|\/|K Document43 Fi|ec

88. Judge Schauer knew the courts di

she sought her removal/relocation from the t

because the court did not provide a safe and secu

standards Judge Schauer was relocated t

administration after she complained of inauc

peeling paint and other code/law violations at thi

89.
it was discriminatory not to approve one
accommodation request to my “Qualified ADA
of others similarly situated.

90. Said retaliation was deliberate or
defendants, its agents, employees and Officers
of my disabilities and had received numerous p
information by my ada advocate and myself att
Disabilities.”

91. Providing large print court orders
state The large print orders would only requ

printed-paper to accommodate the larger letter

and toner is in the pennies not even extra dollars

25

S.

l 11/08/18 Page 25 Of 56

d not comply with ADA as
old Yonkers Family Court
re operating court, per OCA
o White P1ains by court
lible, mold, asbestos, lead

s official court facility.

A note taker would not interfere with the court proceeding and

as a reasonable disability
Disabilities” or disabilities
1 behalf of the State Court
as the court was well aware
ages of confidential medical

esting to my “Qualified Ada

would not cost more to the
ire a couple more pages of
The cost for extra paper

for large print court orders

 

Case 7:18-cv-OO282-K|\/|K Document43 Fi|ec

92. The ada advocate accommodation

would not have cost the court anything, as l offe

advocate, Donna Drumm’s cost for making the a

not the State court.
93.
would be negligible as the court is already open

no additional cost to hold morning court sess

apnea as compared to all day sessions In fac
money by having morning only sessions and the

overtime for court staff for late afternoon hearing

94. The court already has “CART” in
court already employs cart operators There wc
the court for using cart for my cognitive and he
similarly situated. The Defendants just simply
have CART. Defendants’ are discriminating an
suing the court and defendants in this federal
cases

95 .

ln denying my requested accommc

or other parents for their disabled children, ant

26

l 11/08/18 Page 26 Of 56

request on behalf of my son
red to pay for it and my ada

da requests was born by me,

The cost to the State court of morning only court sessions

in the mornings These was
ions to accommodate sleep
t the court may even save
court had to frequently pay
ys.

9

all its court facilities The
)uld be no additional cost to
aring impairments or others
do not want me or others to

d retaliating against me for

case and amended federal

)dations for my disabled son

d myself the defendants did

 

Case 7:18-cv-OO282-K|\/|K Document43 Fi|ec

not show that the accommodation would inter
procedures or “alter the nature of the court .”
96. Under title 11 of the ada, the public

the preferred accommodation auxiliary aid.

97. The only exception is when th
proceeding
98. ln my cases none of the

accommodations substantially altered the court p

99. Hence, by defendants’ consp
accommodations granted to others, defendants
discriminated against me. And others similarly si
100. l\/Iagistrate Jordan and the New §
administration also discriminated against me and
me and others if we did not bring multiple note
from to her court appearances in Family Court.
10l. Even though the anti-retaliation p
two, deny coercion, threats or retaliation, l\/Iagi

the New York Unified Court System threatened

of me exercising my civil rights and requesting f

27

l 11/08/18 Page 27 Of 56

fere with the normal court
entity is required to utilize
le auxiliary aid alters the
requested administrative
roceedings or programs
iring together to deny
willfully and intentionally
tuated

fork State Office of Court

others by threatening to jail

takers that she could choose

rovisions of the ADA title
strate Jordan and defendant
me and others in the process

\DA Accommodations.

 

Case 7:18-cv-OO282-K|\/|K Document43 Fi|ec

102. Other State courts provide note tak

are provided to Office of Court Administratior
Services Hudson Valley, lnc, but not to me or otl

103. This disparate treatment violates t

act. Such by the state public entity magistrate t
harm and sleeplessness.

104. The acts of defendants/ caused me

to incur tens of thousand of dollars of t

PTSD.

105.

ADA and Rehabilitation act, but threatened me

civil rights and federal law.

106. Magistrate Jordan repeatedly retali
hear my cases to lower support for my disabi
order the support collection unit to credit chil
other years

107. Magistrate Jordan retaliated agair
2018 by dismissing my cases for me failing tt

being hospitalized with an occipital neuralgia h

March 2018.

28

Magistrate Jordan knew l was dis

l 11/08/18 Page 28 Of 56

ers. In my cases note takers
1 funded attorneys at Legal
rers similarly situated

he ADA and rehabilitation

hreats caused me emotional

and others similarly situated

reatment for anxiety and

abled and protected by the

anyway in violation of my

ated against me by failing to
lities and repeated failed to

d support paid in 2014 and

rst me in l\/Iarch and April
3 show up for court due to

eadache attack at the end of

 

Case 7:18-cv-OO282-K|\/|K Document43 Fi|ec

108. These actions are discriminatory, vt
disabilities
109. My attorney told me Magistrate Jo

if l did not get top court. I had a doctor’s lette
doctor, not to go to court for 5 days, but the state

dismissed my case as retaliation for my ada acc

attend court for my hospitalization and subseque

110. New York State’s ADA accommc
inexperienced Judges and Court Attomeys l

Gordon Oliver, Magistrate Jordan and Attorne)

in Family court hearings to usurp the Experienc

prevent liaisons like William Curry from grantir

interferes with the Federal Broad non-discrimina

111. Under

USDOJ implementing i

l 11/08/18 Page 29 Of 56

willful and retaliatory for my

rdan would dismiss my case
r from the emergency room
magistrate did not care, and
:ommodation request not to
nt recovery period

dation process of allowing
ike Judge Schauer, Judge
1 Administrator D’ambrosio
ed Court ADA Liaisons and
ig of ADA accommodations
tion mandate under ADA.

'egulation id 8 12134; 28

C.F.RE pt 35 and 28 C.F.R 8 35.130(b)(1)(iii) the USDOJ ADA regulation

prohibits a public entity from providing se
disabilities that are “not as effective in afford
obtain the same result...as that provided to ot
statute, the regulation both prohibits outright d

public entity to “make reasonable modificatio

29

rvices to individuals with
ing an equal opportunity to
hers.” Consistent with the

iscrimination and requires a

ns in policies, practices, or

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 30 of 56

procedures when. . .necessary to avoid discrimination on the basis of
disability, unless the public entity can demonstrate that making
modifications would fundamentally alter the nature of the service, program,
or activity.” This is specified in 28 C.F.R 8 35 .130(b) (7). This regulation is

entitled to “controlling weight” so long as it is not “arbitrary, capricious or

 

manifestly contrary to the statute,” as specified in Chevron USA , lnc. v.
Natural Res Def. Council, Inc 467 U.S. 837, 844(1984.)

112. The Supreme Court of the United States has credited USDOJ’s
interpretation of Title ll as implemented by this regulation as concluded in
Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 597-98(1999.) New York
State Unified Court System and Office of Court Administration allowance
for inexperienced Family Court Judges to override ADA decisions of
experienced ADA liaisons is contrary to the mandate of the ADA and
ADAAA.

113. Other states have central ada administration judges that
dispense in hours or days rulings of providing ada accommodations in a
quick manor to insure the disabled have meaningful access

114. Defendants’ including New York State’s Unified Court System
and OCA, ADA reasonable accommodation process of allowing/permitting

judges in individual cases to take away the accommodation process from

30

 

Case 7:18-cv-00282-K|\/|K Document43 Fi|ec

experienced ADA court liaisons, violates the Co

and intention of the ADA law to provi

accommodations to the handicap
115. The ADA provision for reasonable

the visibly and invisible disabled as long as th

affects a major bodily function like sleep, mer
ones arm, walking, standing or other qualified ha
116. Defendants’ including New Yc

Administration and the New York State Unified

violating the spirit and regular handicap admini
because their ADA accommodations websit
interfere with Federal Mandate for immediate ac

117. There is no legitimate excuse of N<
system and Office of Court administratio
accommodations of a note taker be allow€
accommodation request should still not be provi
or January 2018 for me or others similarly situat

118. There is no excuse that CART rea

Spring 2018 are still not provided in Septembei

Courts. New York State Unified Court system

31

l 11/08/18 Page 31 Of 56

ngressional spirit , mandate
de swift and immediate
accommodations extends to
e disability is qualified and
nory, hearing, eating, using
ndicap impairment

rk State Office of Court
l Court System are guilty of
stration process of the ADA
e listed court procedures
commodations.

:w York State Unified Court
n that Reasonable ADA
ld in court from a 2015
ded later in December 2017

d

(U

l time transcription from the

r 2018 in New York Family

and New York State Court

 

Case 7:18-cv-00282-K|\/|K Document43 Fi|ec

l 11/08/18 Page 32 Of 56

administration’s ada accommodations procedures fails to allow swift

appeals/review of denial of ADA accommodati<

court in violation of 28 CFR 35.107.

119. lndeed trying to appeal an ADA a<
appeals court in the country in the second depar

Westchester, Brooklyn, Queens, Rockland, Put

County is an impossible endeavor. Even the

Aprillanne Agostino stated that the ADA
“administrative function that the appellate divi
with.”

120. The appellate division second d
contact Office of Court administration and tl
conduct agency for ada access administration 1
court services
121. The Office of Court Administra
conduct told me 1 needed to file an appeal with t
department The second department appellate

appeal denial of ada accommodations without ¢

article 6 or 8 cases like mine

32

)ns by State Judges in State

:commodation in the busiest
'tment covering long lsland,
nam, Dutchess and Orange
Appellate court chief clerk
accommodations is

t 311

sion could not help me out

epartment recommended l
re Commission on judicial

ssues in the court room/for

tion and office of judicial
he appellate division second

division stated 1 could not

1 final order in family court

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 33 of 56

122. So here 1 am in a vicious cycle of court administration politics,

with others similarly situated, with technicalities and interference with my

right for swift granting of ada accommodations for my unique handicaps and

others with handicaps

123. . This hierarchy obstructs ada administration and violates the

ADA and Section 504 of the Rehab act of 1973.

124. This violates section 504 of the 19

73 rehabilitation act because

the State of New York and the family court accept federal funds and

therefore must observe and follow anti-discrim
federal government
125. By New York state failing to grant

for my sleep apnea, note taker for my tbi/post

ination laws of the ada and

morning only court sessions

concussion syndrome, large

print court orders for Occipital Neuralgia and an ADA advocate for my

disabled son Jonah Fishman with Langerhan C€
court is in violation of federal anti discriminat
1973 Rehabilitation Act,) the ADA, the ADAAz
Rights Act/state ann-discrimination laws

126. Defendants retaliated by jailing me

‘ll Hystiocytosis x, the State
ion laws(section 504 of the

51 and the New York Human

by violating their own State

Court TOP order that permitted gift giving to my wonderful four kids Gifts

33

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 34 of 56

that were in large part necessities clothes, educ
who need and want the gifts

127.

Defendants do not jail non-disabl

ation computers etc for kids

ed fathers in similar court

proceedings for sending gifts to their kids, when court orders allow gifts on

maj or holidays

128.

and others similarly situated as disabled litig

Family court
129.

“punishment/retaliation” for requesting that

This retaliatory punishment was u

nique/deliberate against me

ant(s( in New York State

Judge Schauer and her co-defendants intentionally jailed me as

Schauer recuse herself and

complaints about Judges discrimination to multiple supervisory parties

including Westchester County Office of Human Rights, US DOJ Disability

Rights Section and NY State Commission on Judicial Conduct.

130. Other non-disabled fathers and mc

State for sending gifts to their kids
131. This State retaliation was direct,
Judge Schauer/Co-defendants felt they needed

2017 transcript for Judge’s quote.) in retaliation

for maj or holidays

34

>thers are not jailed by 'l`he

deliberate and personal as
to “jolt me” (see June 27,

for sending gifts to my kids

 

Case 7:18-cv-00282-K|\/|K Document43 Fi|ec

132. Schauer and Co-defendants feel that

being confined to a hospital Jail room cell w

pillows and without my handicap equipment was

133.

implants sending electric pulsation up my right

the intention of the State Corporal punishment t

sending me to County Jail without pillows in t
several electric jolts up both sides of my neck
Judge Schauer and Co-Defendants were delibe
could have chosen probation or lesser form of

disabled litigants who receive

134. But Defendants including Judge

Dambrosio’s personal cold direct disdain ar

personally spited, insulted and belittled
syndrome/tbi/sleep apnea memory lapse/Occipi
not remembering the court’s statement “that t
between April and l\/lay 2016” necessitated their
my qualified disabled tbi memory impairment

135. Indeed in former attorney gen

Department of Justice 2010 bulletin on interpre

35

Given that I have electric stimul

l 11/08/18 Page 35 Of 56

physical punishment of me
ithout my special handicap
appropriate punishment

ation from neurostimulator
5 and left neck in my body,
Nas deliberate and real. By
he hospital wing, 1 suffered
s and a severe neck sprain.
rate and intentional as they
punishment like other non-
> Schauer’s and Michelle
id feelings that they was
by my post concussion
tal Neuralgia Headaches of

here are no major holidays

' jailing retaliation of me for

eral Loretta Lynch’s US

tation of the 2009 ADAAA

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 36 of 56

act, the interpretation lists “traumatic brain injt
Disability under the amended ADA ACT that for

signed into Law. Judge Schauer and Co-defenda

disabled and acted deliberately indifferent with

/jail me was punishment/retaliation for “Quali

effects
136. State Court Defendants knew that

confinement for an alleged Family Court offen

serve real jail time for trying to abide by compl

print and sometimes-illegible handwritten note
court state order forms

137. Defendants further retaliated ag
delaying my appeal rights because they have fa
now in January 2018--- for December 2016 a
June 2017 ADA Denial of accommodations tha
Courts.

138. New York Family Court and Off

discriminates against the qualified disabled be

State family court proceedings under article 6 a

36

rry/TBI “ a Qualified ADA
rmer President George Bush
tnts deliberately knew 1 was

personal intent to “confine”

fied ADA Disability” side

1 could not get bail during
se and that 1 would have to
icated court orders in small

s in side margins of family

ainst me by denying and
iled to issue a final order-
ccommodation requests and

t 1 can appeal in New York

ice of Court administration

:cause non-final New York

nd 8 of the family court act

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 37 of 56

ARE NOT APPELLABLE WITHOUT

APPELALATE DIVISION.

§§PERMrssloN oF THE

139. APPEALLATE Division denied permission to appeal denial of

ADA accommodations twice stating these were not “final orders.”

l40. The Appellate Division 2nd Department Supreme State Court

was deliberately discriminatory against me and my invisible ada qualified

disabilities as other lesser judicial offenses are

§given permission to appeal,

but my ADA needs and reasonable accommodation requests were denied

permission to appeal deliberately by the Appellate division of New York

State under archaic laws that interfere with the federal ADA mandate to

provide swift accommodations and ”reason

able accommodations” be

provided promptly “without undue effort of the disabled.”.

141. This provision of Federal ADA Lav

Supreme court case of Tennessee versus Lane

v is reinforced in the Federal

and Prakal versus Marion

County Courts State of 1ndiana. ln both cases, the state was held liable for

violations of ADA and Section 504 of the Rehab

ilitation Act of 1973 for title

two ada and federal anti-discrimination laws 1n both cases the plaintiff was

due these reasonable accommodations and th

e plaintiff was allowed to

pierce State immunity to pursue compensatory damages for intentional,

37

 

Case 7:18-cv-00282-K|\/|K Document43 Fi|ec

deliberate and direct violation of Federal Anti-<

ADA.

142. This extended the length of the disz

Appellate division had a responsibility to stop
discrimination, but failed to do so.

143. Gthers disabled litigants in other co

Court article 6 and or 8 proceedings are perrr

where 1 am discriminated against for my disal

New York State

144. Other litigants when and if they
Accommodations receive final orders in Nevr
including Judge Schauer willfully, deliberatel
denying issuing a final order after a 1
accommodation request, January 25, 2017 non-f
hearing

145. Defendants discriminated intention

similarly situated) ADA by making me(and othe

for transcripts of court proceedings for the court

38

l 11/08/18 Page 38 Of 56

discrimination laws and the

tbility discrimination, as the

the Family Court disability

urts not in New York family
litted to appeal as of right,

Jilities against appealing in

are jailed or denied ADA
/ York State Defendants
y and purposely delay my
appeal rights as retaliation for my disabilities and disability side effects by

)ecember 2016 disability

inal order and June 21, 2017

ally against me and (others
rs) as disabled litigants pay

to issue orders

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 39 of 56

146. Other non-disabled litigants in front

to pay for transcripts on their own for the benefit

147.

transcripts at my sole cost and expense instead

own orders, as retaliation for my qualified ada di

148. Had the court allowed Note takers

to me, it would have been less costly by thous¢

the cost of ordering transcripts
149. 'l`ried my hardest to remember cou
court for 49 months plus of endless 20 plus cou

Obstructive sleep apnea, TBI and Post Concussi

The defendants deliberately ord

of other judges do not have
of the court

lered me to provide the
of the court generating its
sabilities

that were free or little cost

mds of dollars compared to

rt orders and What is said in
rt appearances With severe

on Syndrome and Occipital

Neuralgia it is harder to remember for me and others similarly situated

150. Defendants including Judge Schau
by jailing me for memory disability side <
syndrome/TBI and refusing to allow my
physicians to testify about my disabilities as mit
hearings before jailing me

151. Other non-disabled fathers that c

allowed doctors to testify about their medi<

circumstances Defendants including Judge Scl

39

er exploited that disabilities
effects of post concussion
neuropsychologist treating

igating factors at sentencing

:ommit family offenses are
‘al condition as mitigating

rauer, Judge Greenwald and

 

Case 7:18-cv-00282-K|\/|K Document43 Fi|ec

Judge Gordon Oliver denied me the ability to l

testify like other non-disabled fathers do.

152.

Section 504 of the 1973 Rehabilitation Act anr

Act and related Laws.

153. Defendants including Judge Schaue

by failing to allow me to file or prosecute fam
my x-wife, Jennifer Solomon when she missed
ordered visits Cther non-disabled fathers are a
hearings heard for their former spouses v
Defendants denied me the same rights and pri
parents in other similar proceedings

154. Several Defendants retaliated agair
failing to give me a final order 1 could appeal a
Family Court case until June 13, 2018. This fin(
Federal Judge Karas held a hearing in my di
demanding the state give a date they will issue ai

155. Under regulation 28 CFR 835.1

prohibited and a public entity such as the Famil

40

This retaliation is prohibited unc

l 11/08/18 Page 40 Of 56

dave doctors/social workers

ler title two of the ADA,

1 New York Human Rights

r also retaliated against me
ily offense petitions against
or was late to over 30 court
llowed to file and have fair
iolating court orders, but

vileges as the non-disabled

rst me for my disabilities by
s of right from a June 2014
al order was only given after
sability discrimination case
tr appealable order.

30(b)(7), discrimination is

y court is required to “make

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 41 of 56

reasonable modifications in policies, practices or procedures
when . .necessary to avoid discrimination on the basis of disability.”

156. By denying me the administrative ADA accommodations that
would have been granted by the Yonkers ADA Family Court liaison William
Curry and the Office of Court Administration under Dan Weitz ,the judge is
the sole person in the court responsible for administering required ada
accommodations

157. Defendants’ including Judge Schauer have discriminated
against me and violated Federal ADA law, Section 504 of the rehabilitation
act of 1973 and NY Human Rights Laws in a never ending Family Court
action that is 55 months old with no end.

158. Defendant Judge Schauer ignored the court ordered report of
Licensed Social Worker Loma Hakim Baker that stated 1 am a great dad
and loving father. Loma stated that my x --wife “is a very dangerous
women Loma Hakim Baker further commented on the page 6 of exhibit of
her Social worker report that she told Jennifer Solomon, “ until you love
your children more than you hates your ex-husband, the children’s

emotional well being will be at stake.”

41

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 42 of 56

159. Defendants including Judge Schauer continued their disability

discrimination of me by refusing to allow Lorna Hakim Baker testify at the

fair hearing or allow her report into evidence

160. Non-disabled fathers are allowed to submit court ordered

reports into evidence in other Family court pr
example of Defendant Judge Schauer’s delibera

deliberate discrimination against me.

oceedings This is further

te disability bias and willful

161. Judge Gordon Oliver discriminated against me by failing to

allow me to use my notes in her courtroom 8/ 15

/ 18 and prohibiting medical

social workers testifying in court about our case on that date.

162. Judge Gordon-Oliver was well aware that 1 made disability

accommodations requests of the Family Court but retaliated against me

deliberately by failing to allow me use of my notes and failing to allow the

social worker access to the courtroom to testify to my kids desires and

wishes and my superior parenting skills

163. Judge Gordon-Oliver was supposed to see my social worker

and 1 at 10:30 am to accommodate the s

leep apnea morning only

accommodation, but retaliated and saw us last close to lpm.

164. This delay was willful and intentio nal.

42

 

Case 7:18-cv-00282-K|\/|K Document43 Fi|ec

165. The judge knew 1 was paying for

she was at the courthouse

166. By selecting my case last and othe

Judge Gordon-Oliver made sure my witness wou

167. Judge Gordon-()liver retaliated aga

show cause relief or allow the social worker to te

168.
experts be heard

169. Judge Oliver in comrade suppo
retaliated and discriminated against my disabled
treating us differently and failing to accommoda
the ADA and Rehabilitation act.

170. l\/ly multiple and serious disabilitie
request for accommodations under the ADA sub
Donna Drumm whom 1 retained as my ADA l
2016.

171.

ln brief summary, my diagnosed

severe obstructive sleep apnea syndrome, o

peripheral neuropathy, and traumatic brain injur

43

Non-disabled individuals are allov

l 11/08/18 Page 43 Of 56

the social worker and knew

r cases after me before me,
ld not have time to testify.
inst me by not allowing my
stify.

/ed to have court appointed

rt for Judge Schauer just
sons and me by deliberately

te in violation of title two of

s are set forth in the formal
mitted on my behalf by l\/ls.

Advocate, on December 15,

physical disabilities include
ccipital neuralgia, tinnitus,

y, Tl\/lJ/Tl\/ID, cubital tunnel

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 44 of 56

syndrome, and disabilities from hernia surgery and post concussion

syndrome

172. Medical documentation establishes

serious, deleterious impact on major life activities

that these disabilities have a

173. My obstructive sleep apnea disrupts breathing and sleeping

174. My occipital neuralgia causes intense pain, ringing in the ear

and increased sensitivity to light

175. Post Concussion Syndrome, Severe Obstructive Sleep Apnea

and Traumatic Brain lnjury have resulted in slhort term memory loss and

need for cognitive therapy averaging over 15 hot
176. l\/Iy TMJ/Tl\/ID affects hearing, eat
severe chronic pain
177. My tinnitus causes regular beeping
my ears
178. l\/ly peripheral neuropathy affects
frequent pain and numbness in my extremities ar
179. My cubital tunnel syndrome effect

My hernia disability effects movement and pain

irs per week this year.

ing and sleeping and causes

;, hearing loss and ringing in

my ability to move due to

id limbs

s my ability to use my arm.

180. ln addition, due to surgery 1 underwent in December 2016 to

insert a second neurostimulator implant - part of a medical approach to

44

 

Case 7:18-cv-00282-K|\/|K Document43 Fi|ec

l 11/08/18 Page 45 Of 56

allow my body to breath at night---with the debilitating sleep apnea

condition associated with TMJ/TMD, occipital

and herniated disks that resulted from two separ

neuralgia, neck protrusion

ate automobile accidents ~ 1

continue to experience a heightened degree of disability post hernia surgery

in May 2016 and post lnspire Neurostimulator

lmplant in December 2016

with multiple skin infections allergic reactions and chronic pain

181.

refused even to consider that portion of my A
address the disabilities of my minor son Jon
defendants to allow me to request accommodatic
retaliation for my disabilities Other non-disat
accommodations and have them granted in othe

discriminating Judge Schauer and intimidati

D’ambrosio court attorney administrator and co-

182. Finally, the Family trial court, Ot
ignored two crucial requests for reasonable ac
First, the trial court ignored my request for the
records of the court-appointed social worker, M
and 2016 to his treating psychologist, Dr.

indicated in my the ADA Request, this inforrr

45

ln addition, the Family Trial cour

t on grounds of standing,
DA Requests that seeks to
ah. This willful failure of
ns for my disabled son were
>led fathers can request ada
:r courts without biased and
ng/discriminating l\/Iichelle
defendants

CA, and defendants simply
commodations under ADA.
3 production of the medical
ary Crowe, from 2014, 2015

Michelle Maidenberg. As

ration was critical in that it

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 46 of 56

would assist in my therapy with Dr. Maidenber

even mention this request

183. The defendants also violated my r

rights under the Federal IDEA act by prohibiting

for the disabled as retaliation for making ADA ac

184. Despite numerous requests for
defendants to lift the TOP (temporary order of

violates and restricts my access to the school,

deliberately excluded me from school lDEA part

185.

186. NY Child protection services even

of physical abuse were completely “unfounded”

187. Yet Judge Schauer has restricted m

December 2015 in retaliation for me attending
other parents are invited to.

188. Judge Schauer says and reported ir
kids as false retaliation, as all New York State in
zero allegations of any physical abuse or violenc

189. Under the Federal ldea Act paren

education by the school in school programs to l

46

Am zero threat to the school and ha

g. The ADA Orders do not

ights and my disabled sons
g me access to school events
:commodation requests
Judge Schauer and co-
Protection) order because it
Schauer has retaliated and
icipation.

tve no history of violence
determined the allegations
in August 2014.

e access to the school since

book fairs and other events

1 one order that 1 abused my
vestigators found there were
e from me with my kids

ts have a right for disability

earn to assist their qualified

 

Case 7:18-cv-00282-K|\/|K Document43 Fi|ec

disabled children in school. As my sons Jon

disabled with IEPs protected under the IDEA

denied me participation by denying me access to

190. Defendants discriminated against m

To Seek Relieffor my Minor Child as retaliation

191.
my son as retaliation against me
192. A parent whose parental rights ha

standing to seek relief on behalf of one of h

generally have standing to assert the claims of tl

v. Bedford Cent. School Dist., 245 F.3d 49, 70 (
Dibari v. Bedford Cent. School Dist., 534 U.S.
Ed. 2d 34, citing Engel v. Vitale, 370 U.S. 421, 1
2d 601 (1962) and Smith v. Organization of P
and Reform, 431 U.S. 816, 841 n. 44, 97 S.
(1977); accord, Rivers v. McLeod, 252 F.2d 99,
193. Defendants discriminated against
situated because Under New York law, that a pa
custody of the child in question does not dimini

legal claim on the child’s behalf, so long as his j

47

Defendants rejected my request for

l 11/08/18 Page 47 Of 56

ah and Skye Fishman are
act Schauer and defendants
the school.

e and Ignored My Standing

' ADA accommodations for

ve not been terminated has
is minor children “Parents
ieir minor children.” Altman
2nd Cir., 2001), cert denied
827, 122 S. Ct. 68, 151 L.
123, 82 S. Ct. 1261, 8 L. Ed.
`cster Families for Eqaalily
Ct. 2094, 53 L. Ed. 2d 14
102 (2nd Cir., 2001).

me and others similarly
rent currently does not have

sh his standing to assert any

)arental rights have not been

 

Case 7:18-cv-00282-K|\/|K Document43 Fi|ec

terminated See Sykia Moniqae G. v. Little Flow
A.D.2d 534, 535, 616 N.Y.S.2d 806, 807 (2nd De

194. 1ndeed, this point has been spec

involving the ADA. ln M.K. ex rel. Mrs. K. v. Se

Conn., 2008), a federal district court upheld a

claim under the ADA on behalf of her minor c

194-95. The trial court did not cite any case law

indeed, it cited no authority whatsoever. lt follor

have standing to seek accommodations under the

195.
requests from my ADA Advocate for ada accom

196. Defendants discriminated and reta
individual may seek relief under the ADA on b€
language of the ADA, “[b]y its plain meaning,’
“need not be an individual with a disability, but
covered entity’s discrimination against an indr
individual’s disability.” Innovative Health Sys

Plams, 931 F. supp. 222, 236 (s.D.N.Y., 1996

and cir., 1997).

48

Defendants discriminated and retali

l 11/08/18 Page 48 Of 56

er Children ’s Services, 208
pt., 1994).

:ifically upheld in a case
rgi, 554 F. Supp 2d 175 (D.
mother’s right to pursue a
hild. See 554 F. Supp.2d at
indicating a contrary result;
Ns that, as a matter of law, 1
ADA for my minor child
ated against me by denying
modations for my son

liated because An entity or
lhalf of another, because the
’ indicates that the claimant
may be anyone injured by a

vidual on the basis of that

tems, Inc. v. City of White

, ajj”’d in part, 117 F.3d 37

 

Case 7:18-cv-00282-K|\/|K Document43 Fi|ec

197. A state court is clearly a “covere

Accordingly, the defendants retaliated against

Request, as it relates to my minor child, as a mat

198. Defendants discriminated and reta
The ADA Order does not describe even the sligl

defendants to negotiate an alternative or cr

accommodations it denied
199. Defendants discriminated faile
retaliated against me and others by failing to h
interactive process in negotiating ada accommo
entity
200. Defendants further retaliated agai
ADA Advocate her from filing new ADA Ac
violating state court ADA office procedure
201. ln this respect, too, the Family c<
and retaliated against me and others similarly sit
202. The ADA requires attempts to

accommodations before simply disposing of tl

New York, 66 A.D.3d 170, 884 N.Y.S.2d 369 (N

49

l 11/08/18 Page 49 Of 56

:d entity” under the ADA.
me by denying my ADA
ter of law.

liated against me because
1test effort, on the part of the
)mpromise solution to the

accommodate and

d to
ave the extensive individual

dations required by a public

nst me by preventing my

comrnodation requests, and

Jurt violated applicable law
uated.

“negotiate” requests for
1em. See Phillips v. City of

.Y. App. Div., 2009).

 

Case 7:18-cv-00282-K|\/|K Document43 Fi|ec

203.

is directed to engage in an “interactive process

accommodations Wrz`ght v. New York State Dej

64, 79-80 (2nd Cir., 2016). This the Family cou

shown over and over again that defendants failec

on ADA accommodations requests

204. What is more, Defendants by ins
accommodations in my visits with my children r
adversarial process of the underlying litigatior
principle of the ADA that requires ADA accor
rights to be administratively granted rather t
between adversaries King v. [ndiana Supren
LEXIS 58388 (S.D. 1nd.l\/1ay 5, 2015).

205. Defendants retaliated against me
error committed by the court and its insistence
bore the burden of establishing a reasonable acc<

206. The law is different “lf the plaint

case7 the burden of production shifts to the defe

legitimate nondiscriminatory reason for its ch

50

The ADA, which require the public

l 11/08/18 Page 50 Of 56

: entity to which the request
” with the party requesting
ot. of Corrections, 831 F.3d
rt clearly failed to do. lt is

l to negotiate or compromise

;isting that my request for
nust be addressed within the
1, the trial court violated a
nmodations to be treated as
han claims to be litigated

ne Court, 2015 U.S. Dist.

by making by Another legal
that 1, rather than the court,
)mmodation request

iff establishes a prima facie
ndant, who must articulate a

allenged actions” Rodal v.

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 51 of 56

Anesthesia Group of Onondaga, P.C., 369 F.3d 113, 118 n. 3 (2nd Cir.,
2004). v

207. The Family court itself does not deny that 1 established a prima
facie case for the accommodations 1 am seeking; yet the Family court judge
did not meet its burden of showing a “legitimate nondiscriminatory reason”
for its denial of my ada accommodations

208. The family Court Violated My Substantive Rights under the
ADA and retaliated against me by denying scheduling changes to court
appearances

209. Precisely the sort of scheduling changes 1 requested as a result
of my disability - and which the defendants denied ~ are in fact
comprehended under the ADA. See Colwell v. Rite Aid Corp., 602 F.3d 495,
506 (3rd 2010) (“we hold that the ADA contemplates that employers may
need to make reasonable shift changes in order to accommodate a disabled
employee’s disability-related difficulties”); McMillan v. City of New York,
711 F.3d 120, 127-28 (2nd Cir., 2013).

210. The same principle applies to the reasonableness of the
scheduling changes 1 requested, as a temporary ADA accommodation for my

disabilities, in my visitation with my children and in requesting morning

51

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 52 of 56

only court sessions with the court(due to sleep apnea disability.) Thus, the
trial court’s denial of these requests violated my civil rights
211. What is more, as noted above, my request in this case

implicates my civil rights - specifically, my right to see my children

 

frequently like other non-disabled fathers due and send gifts, make calls, and
text my children . .all like other non-disabled fathers due

212. Under the ADA, 1 may not be denied that rights of non-disabled
fathers as a result of my disability. Yet that is precisely the result of the
Family court’s and defendants denial of my requests Where, as here, legally
mandated civil rights are at stake, the law indicates that the ADA Qualified
Disabled father will prevail in Federal Court§unless the infringement of
rights is minimal and justified See People v. A:dams, 53 N.Y.2d 241, 249,
440 N.Y.S.Zd 902, 905, 423 N.E.2d 379, 382 (1981).

213. Since accommodations such as allowing me a note-taker,
CART or large print court orders in court could easily have been granted
without undermining the Family court process the interference with my
rights under the ADA are significant civil rightsi.

214. ln sum, the January 25th 2017 ADA Order, ADA Hearing June
21 and court hearing June 27, July 31 and Atigust 18, 2017, August 29“‘,

August 3Oth, September 1 and September 12 and June 13, 2018 order violated

52

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 53 of 56

both procedural and substantive requirements of the Federal ADA, and
wrongly denied my standing to seek accommodations for my minor son,
Jonah Fishman.

215. All of these rulings are erroneous as a matter of Federal ADA
law, and 1 continue to be exposed to possible irreparable harm as Family
Court proceeding continue and am still denied all of the reasonable
accommodations requested for my ADA Qualified Disabilities

216. Have tried for stay in State Supreme court and appellate court
reversal without success, and the F ederal court is the overseer of the ADA
and must act to insure the ADA and rehabilitation act are followed at all
times

217. The defective grievance procedures in New York state courts
prohibit the OCA and New York state Unified court system from complying

with ADA and ADAAA.

PRAYER FGR RELIEF

WHEREFORE, Plaintiff Marc Fishman and others similarly situated

prays that this court grant the following relief:

53

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 54 of 56

A. Grant a Jury Trial.

B. Declare New York State has discriminated against me and others

similarly situated for our qualified ADA disabilities by failing to

grant the accommodations requested and denying access to

auxiliary aides provided to others including a note taker, court

provided transcripts or a stenographer

CART system for meaningful commur

C. Pray for an order directing the Office

schedule morning only appearances due to my

Pray for an order for Large 12 point print or lt

state court due to my Occipital Neuralgia. Pray
a note taker of my choice into court for my Tl
impairment Pray for an Order for the state cou

records of social worker reports held in court t

ada liaison, not the sitting judge as is customary
not override the state in the Rooker Feldman ac
the Supreme Court decision of Tennessee v. La
states are required to provide “meaningful acc

services to the qualified disabled Rooker F<

54

in the courtroom and use of
1ication in court

of Court Administration to
tiredness from sleep apnea.
arge court orders only from
for an order that 1 may bring
Bl/Post concussion memory
rt to provide all my medical
to me per Hippa and ADA.
Pray for an Order that all Ada requests are to be administered by the court
practice . These requests do
t. Per case law specified in
ne Supreme Court 2004, the

ess” to the court and court

:ldman does not prohibit a

 

Case 7:18-cv-00282-K|\/|K Document43 Fi|ec

l 11/08/18 Page 55 Of 56

Federal Judge from ruling that the process of OCA/NY State administering

ada accommodations is illegal and non-compl

Feldman does not prohibit a Federal Judge fro

proper , fair and prompt ADA grievance procedt

ADA and ADAAA law.

D. Grant plaintiff’s request for declz

Defendants actions violated Title Two of the

Act(“ADA”), 42 U.S.C 8 12101 et squ Section f

29 U.S.C. 8794 et seq., and The New York Hum

E. Order Reimbursement of expenses i

therapy, transcripts copies and ada advocacy exj

F. Award Compensatory Damages from
title two of the ADA, Rehabilitation Act and
failure to accommodate reasonable accommodat

Fees

G. Enter a judgment for Plaintiff requiring

Court and Office of Court Administration to j

requests in the December 2016 and June 21, 2(

55

tant with the ada. Rooker
m stating that the lack of a

1re by OCA violates Federal

iratory relief, finding that
American With Disabilities
104 of the Rehabilitation Act
an Rights Act.

ncurred, including medical,
Jenses.

Defendants for violations of
specifically retaliation and

ion requests F. Award Legal

g the New York State Family
)rovide all accommodations

)17 and 2018 ADA requests

 

Case 7:18-cv-00282-K|\/|K Document 43 Filed 11/08/18 Page 56 of 56

and or declare the trial in the state violated federal law by
punishing/retaliating against me for my disabilities
H. Enjoin defendants from retaliating against Marc Fishman .
1. Order a stay of all State Family Court proceedings until
Defendants comply with the ADA and rehabilitation act

J. Grant such other relief as it deems just and equitable

Dated: Submitted: New York, New York
November §§ 2018

@<H#

MARC FlSHl\/IA
Plaintiff pro se
3200 Netherland Ave Apt G
Bronx, NY 10463
914-837-3209

56

 

